NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1058
                                       ___________

                                 YURIY S. EPSHTEYN,
                                                 Appellant

                                             v.

         POLICE DEPARTMENT OF UPPER PROVIDENCE TOWNSHIP;
      LIPPINCOTT, DISTRICT JUSTICE, UPPER PROVIDENCE TOWNSHIP,
              DELAWARE COUNTY, PA; FBI PHILADELPHIA;
              DISTRICT ATTORNEY DELAWARE COUNTY, PA
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:14-cv-06811)
                      District Judge: Honorable Legrome D. Davis
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 19, 2015

            Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                              (Opinion filed: June 23, 2015)

                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Yuriy Epshteyn appeals pro se from the order of the United States District Court

for the Eastern District of Pennsylvania (“the District Court”) dismissing his civil rights

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). For the reasons that follow, we will

affirm the District Court’s judgment.

                                              I.

       This case arises out of a December 2012 motor vehicle accident in Upper

Providence Township, Pennsylvania. The Upper Providence Police Department

(“UPPD”) determined that Epshteyn was at fault for the two-vehicle accident, and issued

him a traffic citation for violating 75 Pa. Cons. Stat. Ann. § 3322.1 Epshteyn later

appeared before Delaware County Magisterial District Judge Nicholas S. Lippincott, who

found Epshteyn guilty of that traffic violation. Epshteyn appealed that ruling to the

Delaware County Court of Common Pleas, which reversed and found him not guilty,

apparently “due to [the] absence of [an] opposing party.” (Compl. 8.)

       In December 2014, Epshteyn commenced this action by filing a pro se civil rights

complaint in the District Court against the UPPD, Judge Lippincott, the District

Attorney’s Office of Delaware County (“DA’s Office”), and the Philadelphia branch of

the Federal Bureau of Investigation (“FBI”). In the complaint, Epshteyn stated that he


1
  That statute provides that the driver of a vehicle intending to make a left turn must yield
to “any vehicle approaching from the opposite direction which is so close as to constitute
a hazard.” 75 Pa. Cons. Stat. Ann. § 3322.

                                              2
strongly believed that the December 2012 accident was actually an attempt on his life,

and that the driver of the other vehicle involved in the accident was a hitman. Epshteyn

claimed, inter alia, that the UPPD and Judge Lippincott were part of a conspiracy to

cover up this attempted murder, and that the DA’s Office and the FBI had violated his

rights by failing to investigate this conspiracy or the attempted murder. In light of these

allegations, Epshteyn sought damages and injunctive relief.

       Shortly after the complaint was filed, the District Court screened that pleading

pursuant to § 1915(e)(2)(B), which requires a court to dismiss an action if it is frivolous

or fails to state a claim on which relief may be granted. On December 9, 2014, the

District Court entered an order dismissing Epshteyn’s complaint with prejudice.

       In its accompanying opinion, the District Court began by determining that the

claims against Judge Lippincott were barred by the doctrine of judicial immunity. Next,

the District Court explained that Epshteyn did not have a cognizable claim against the

FBI. As for the claims against the UPPD and the DA’s Office, the District Court

determined that Epshteyn had not sufficiently pleaded that a policy or custom was

responsible for the alleged violation of his rights, and that these claims otherwise failed

because they did not “plausibly establish[] a constitutional violation.” (Dist. Ct. Mem. 6.)

More specifically, the District Court concluded as follows: (1) Epshteyn could not make

out a malicious prosecution claim based on his having to attend court proceedings for the

traffic citation; (2) he was afforded due process when he was notified of the traffic

citation and given an opportunity to challenge that citation in court; (3) he was not
                                              3
deprived of a cognizable legal interest based on the alleged failure to investigate by the

DA’s Office; (4) he did not state a viable equal protection claim because he did not allege

facts demonstrating that he was treated differently from others who were similarly

situated; and (5) his conspiracy claims failed because, inter alia, his “conspiracy theory

rises to the level of irrational and delusional, and may be dismissed as frivolous.” (Id. at

7.) Lastly, the District Court held that amendment of the complaint would be futile.

       Epshteyn now seeks review of the District Court’s judgment.

                                              II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s dismissal of Epshteyn’s complaint pursuant to § 1915(e)(2)(B) is

plenary. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       Having carefully considered the record and the parties’ briefs, we find no error in

the District Court’s decision. First, for substantially the reasons set forth in the District

Court’s cogent opinion, (see Dist. Ct. Mem. 3-8), we agree with the District Court’s

conclusion that each of Epshteyn’s constitutional claims was subject to dismissal as

frivolous and/or for failure to state a claim on which relief may be granted. See 28

U.S.C. § 1915(e)(2)(B)(i)-(ii). Second, because all of those claims were subject to

dismissal, there is no indication that it would have been appropriate for the District Court

to proceed on any state law claims that Epshteyn may have intended to raise in his

complaint. See Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (“[W]here the claim

over which the district court has original jurisdiction is dismissed before trial, the district
                                               4
court must decline to decide the pendent state claims unless considerations of judicial

economy, convenience, and fairness to the parties provide an affirmative justification for

doing so.”) (quotation marks omitted). Finally, we agree with the District Court that

dismissal with prejudice was warranted because any amendment to the complaint would

be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002).2

       Epshteyn’s contention that the presiding District Judge, the Honorable Legrome D.

Davis, was biased against him is unfounded. Furthermore, to the extent that Epshteyn

argues that Judge Davis should have recused himself under 28 U.S.C. § 455(a), that

argument lacks merit because Epshteyn has not demonstrated that Judge Davis’s

impartiality in this matter might reasonably be questioned. See 28 U.S.C. § 455(a). To

the extent that Epshteyn wishes to recuse Judge Davis now, that request is moot. The

remaining arguments raised in Epshteyn’s brief are also unavailing.

       In light of the above, we will affirm the District Court’s judgment. Epshteyn’s

request for an “[i]njunctive order against foreseeable vengeance” is denied.




2
  Although a claim under Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971), is not cognizable against the FBI itself, such a claim may
be brought against individual FBI agents. See Corr. Servs. Corp. v. Malesko, 534 U.S.
61, 71-72 (2001). But even if Epshteyn were to amend his complaint so as to raise his
failure-to-investigate claim against one or more individual FBI agents, dismissal would
still be warranted. See Mitchell v. McNeil, 487 F.3d 374, 378 (6th Cir. 2007) (“There is
no statutory or common law right, much less a constitutional right, to an investigation.”)
(citing Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)).
                                             5